Case: 10-20334 Document: 00511472475 Page: 1 Date Filed: 05/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 10, 2011

                                       No. 10-20334                         Lyle W. Cayce
                                                                                 Clerk

CLAUDETTE CHAISSON, Individually, as Next Friend of the Minor J.V.C. and
as Administratrix of the Estate of J.V.C.,

                                                   Plaintiff - Appellant

KIMBERLY ROY; JOHN MICHAEL CHAISSON; CHRISTOPHER JOHN
CHAISSON,

                                                   Intervenor Plaintiffs - Appellants
v.

HORNBECK OFFSHORE SERVICES, INC.; HORNBECK OFFSHORE
TRANSPORTATION, LLC; EXXON MOBIL CORPORATION; HORNBECK
OFFSHORE OPERATORS, LLC,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:09-CV-506


Before DAVIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20334 Document: 00511472475 Page: 2 Date Filed: 05/10/2011




      Chaisson was an employee of a contractor who was hired to conduct an
inspection of fire equipment and fire protection systems aboard Hornbeck’s tug,
the PATRIOT SERVICE, which was tied to a barge that was moored at Exxon’s
dock on the Mississippi River in Chalmette, Louisiana. After finishing his
inspections, Chaisson fell overboard and drowned. Chaisson’s employer’s policy
mandated that he wear a personal flotation device (“PFD”); although he had a
PFD in his company truck, he did not utilize it. A Hornbeck deckhand also
instructed him to don a PFD before exiting the fidley, the last place Chaisson
was seen alive, but Chaisson did not.
      The survivors of John Chaisson brought this action, claiming that the
Hornbeck defendants were responsible for Chaisson’s death by breaching their
duties to him under 33 U.S.C. § 905(b) of the Longshore and Harbor Workers’
Compensation Act and that Exxon was responsible for his death due to its
negligence. The district court granted summary judgment in favor of the
Hornbeck defendants and Exxon.
      The district court held that the Hornbeck defendants had not breached the
narrow duties owed by a shipowner to maritime workers under § 905(b). See
Scindia Steam Navigation Co. v. De Los Santos, 451 U.S. 156, 168–69 (1981);
Manuel v. Cameron Offshore Boats, 103 F.3d 31, 33 n.6 (5th Cir. 1997). It further
held that Exxon was not liable in negligence for Chaisson’s death under
Louisiana law.
      “The basic principle which emerges from Scindia is that the primary
responsibility for the safety of the [contractor’s employee] rests upon the
[contractor].” Randolph v. Laeisz, 896 F.2d 964, 970 (5th Cir. 1990). We have
reviewed the briefs, pertinent portions of the record, and the applicable law and
have heard the arguments of counsel. Because there is no error, the summary
judgment is AFFIRMED, essentially for the reasons given by the district court.

                                        2